



EXHIBIT 10.3
EXECUTIVE SEPARATION AGREEMENT


THIS AGREEMENT is entered into between L Brands, Inc. (the “Company”) and
Charles McGuigan (the "Executive") (collectively, the “parties").
WHEREAS, the Executive’s employment with the Company will end effective July 4,
2020 (the “Separation Date”); and
WHEREAS, the Executive acknowledges that, except as modified by this Agreement,
the Executive is obligated to comply with all of the terms and covenants that
are set forth in Section 11 of the Executive’s Employment Agreement, effective
as of December 31, 2007, as amended, and fully incorporated into this Agreement
(“Employment Agreement”); and
WHEREAS, the Company has determined that due to the Executive’s intimate
knowledge of its business and personnel that it is in the best interest of the
Company to secure from the Executive additional covenants.
NOW, THEREFORE, in consideration of the foregoing and the respective agreements
of the parties contained herein, the parties agree as follows:
1.Upon the Executive’s separation from the Company and subject to the
Executive’s compliance with the terms and conditions contained in this
Agreement, the Company agrees that the Executive is eligible to receive one
hundred four (104) weeks of the Executive’s weekly base salary as of February 1,
2020, less applicable withholdings (“Separation Pay”). Said payments will be
paid through the Company’s standard payroll process and will begin on the first
pay period following the Separation Date, will be paid to the Executive’s estate
following the Executive’s death during the payment period and will end upon the
Executive’s receipt or the Executive’s estate’s receipt of one hundred four
(104) weeks of Separation Pay. If, following the Separation Date, the Executive
obtains employment with another employer, the Executive will continue to receive
the balance of the one hundred four (104) weekly payments unless said employment
is in violation of this Agreement or Section 11 of the Employment Agreement. The
Executive agrees to immediately notify Shelley Milano or her successor upon
acceptance of any offer of employment.
2.The Company agrees to provide the Executive with outplacement counseling
through Lee Hecht Harrison for a period of six (6) months. The Company will pay
Lee Hecht Harrison directly for these services.
3.The Company agrees that if the Executive is currently participating in the
Company’s medical and/or dental plan (collectively, “Health Plans”), it will
continue to provide benefits under the Health Plans to the Executive as if the
Executive had continued to be employed by the Company during the period the
Company is obligated to pay the Executive Separation Pay under paragraph 1 above
and shall pay the full premium for such benefits; provided, however, such
benefits under the Health Plans shall cease upon the earlier of eighteen (18)
months from the Separation Date or the Executive’s first day of employment.
4.The Company agrees that the Executive shall receive all monies, rights, or
benefits to which the Executive is entitled and/or vested as of the Separation
Date under the Company’s Deferred Compensation Plans, Savings and Retirement
Plans, and Stock Option and Performance Incentive Plan in accordance with the
provisions of those plans. With respect to the Company’s Performance Incentive
Plan, the Company agrees to pay the Executive the Executive’s incentive
compensation pay-out for the Spring 2020 season, if any, between September 1,
2020 and September 30, 2020; for the Fall 2020 season, if any, between March 1,
2021 and March 31, 2021; and for the Spring 2021 season, if any, between
September 1, 2021 and September 30, 2021. For each such season, the Executive’s
incentive compensation payout shall be calculated consistent with the
calculation of the incentive compensation payout for executives of the Company
employed in a similar executive capacity as the Executive immediately preceding
the Separation Date. Notwithstanding anything in this Agreement to the contrary,
the Executive agrees and understands that after the Spring 2021 season that ends
on or about August 1, 2021, the Executive is not eligible to participate further
in the Company’s Performance Incentive Plan. For the Executive’s restricted
stock grants, the Executive will be entitled





--------------------------------------------------------------------------------





to a pro rata vesting in accordance with the stock award treatment schedule
provided to the Executive. The Executive understands that each plan has
restrictions and certain requirements that the Executive must follow in order to
receive monies, rights, or benefits under those Plans. The Executive is
responsible for following all specified restrictions and requirements.
5.Effective July 4, 2022 the Company agrees to release the Executive from the
non-compete obligations contained in Section 11(c) of the Executive’s Employment
Agreement.
6.The Company shall be released from its obligations under paragraphs 1 and 2 of
this Agreement if the Executive violates any of the terms and covenants that are
set forth herein or in Section 11 of the Executive’s Employment Agreement.
Further, the Executive agrees to immediately return to the Company all
Company-related property and materials in the Executive’s possession.
7.The Executive agrees that the sums of money and conditions set forth in
paragraphs 1, 2, 3 and 4 represent any and all termination pay, PTO (vested or
unvested), back pay, wages, incentive compensation payments, damages (liquidated
or unliquidated), benefits, attorneys’ fees, costs, interest, or other monies to
which the Executive may be entitled from the Company. The Executive also agrees
that the sums of money and the conditions set forth in paragraphs 1, 2, 3 and 4
are sufficient consideration for the signing of this Agreement and that the
Company is released from any and all obligations under the Employment Agreement.
8.To the extent that any amounts payable under this Agreement are subject to
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”),
and no exemption or exception applies, payment of such amounts shall be made in
accordance with the requirements of Section 409A, including, but not limited to,
the requirement that if the Executive is a “specified employee” (as that term is
defined in Section 409A and the regulations thereunder), the payment of any such
amount (the “Delayed Payments”) will not be made until the first day of the
seventh month after the month of the Executive’s “separation from service” (as
that term is defined in Section 409A and the regulations thereunder). Any
Delayed Payments that would have been paid during the required delay for a
specified employee shall be paid in a lump sum to the Executive with interest
calculated thereon based on the prime rate reported in the Wall Street Journal
on the date the first Delayed Payment was otherwise due, and all other amounts
shall then be paid pursuant to the Company’s normal payroll process and this
Agreement. For purposes of Section 409A, the Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. For purposes of any payments
to be made or benefits to be provided under this Agreement to which Section 409A
applies, the terms “separation” and “termination” and the Separation Date shall
have the same meaning as “separation from service” under Section 409A.
Notwithstanding any other provision of this Agreement to the contrary, in the
event of any ambiguity in the terms of this Agreement, such term(s) shall be
interpreted and at all times administered in a manner that avoids the inclusion
of compensation in income under Section 409A, or the payment of increased taxes,
excise taxes or other penalties under Section 409A, to the extent possible.
The parties intend this Agreement to be in compliance with, or otherwise exempt
from, Section 409A, to the extent possible.
The federal, state, and local income and/or other tax treatment of payments and
benefits under this Agreement shall not be, and is not, warranted or guaranteed.
Neither the Company, its parent or their subsidiaries, nor their attorneys, or
any of their designees, shall be liable for any taxes, penalties, or other
monetary amounts owed by the Executive or any other person as a result of any
payment under this Agreement.
9.To the fullest extent allowed by law, the Executive acquits, releases and
forever discharges the Company, L Brands, Inc., all of their subsidiaries and
their past, present and future officers, directors, agents, employees and
shareholders, of and from all, and all manner of, actions and causes of action,
suits, debts, claims and demands whatsoever, in law or in equity,





--------------------------------------------------------------------------------





which the Executive ever had or may now have, with respect to any aspect of
employment by, or termination from, the Company and with respect to any other
agreement, including but not limited to, any claim under the Age Discrimination
in Employment Act (29 U.S.C. §§ 621, et seq.) and any other federal, state,
local or common law with respect to age, race, sex, and all other forms of
employment discrimination, breach of contract, tort or federal, state and local
laws relating to employment and its termination. The Executive expressly
acknowledges that this is a general release of all known and unknown claims and
represents full understanding of the meaning and import of a general release of
all known and unknown claims, and that the Executive is executing this release,
intending thereby to be legally bound by its terms, of the Executive’s own free
will, without promises or threats or the exertion of duress.
Under this release, the Executive does not waive rights or claims that arise
after the date the Executive signs this Agreement, nor does it preclude the
Executive from submitting any dispute to arbitration pursuant to paragraph 13
for the purpose of enforcing the Executive’s rights under this Agreement.
10.The Executive will not disclose (directly or indirectly) to any person or
entity, in any manner whatsoever, confidential information concerning any
matters affecting or relating to the operations, business or personnel of the
Company or any of its affiliated companies except insofar as disclosure is
required pursuant to a subpoena and/or in a court, legislative or regulatory
proceeding or process. The Executive also agrees not to make any statements,
comments or remarks about the Company, its employees or its operations to the
media and/or their agents or any vendor of the Company and/or their agents and
agrees to direct all contacts from the media with respect to the Executive’s
separation from the Company, its employees or its operations to Tammy Roberts
Myers or her successor. The Executive will not reveal the existence of this
Agreement, nor any of its terms, to any person, entity or organization other
than the Executive’s attorneys, accountants, advisors, spouse or as required by
law. The Executive agrees not to make any disparaging remarks about the Company
or its employees, current or former, or otherwise attempt to influence any
person, corporation, agency or entity not to do business with the Company.
11.Notwithstanding anything to the contrary contained in this Agreement, nothing
herein prohibits or restricts the Executive from filing a charge or complaint
with, participating in an investigation with, or reporting possible violations
of federal or state law or regulations to: the U.S. Equal Employment Opportunity
Commission or any state or local fair employment practices agency; the National
Labor Relations Board; the Occupational Safety and Health Administration; the
Securities and Exchange Commission; the U.S. Department of Justice; or any other
federal, state, or local law enforcement agency.
12.The Executive agrees to fully assist and cooperate with the Company with any
and all disputes, lawsuits, claims or proceedings about which the Executive has
knowledge or information through the Executive’s employment with the Company.
This cooperation includes but is not limited to being reasonably accessible to
consult with the Company and/or its counsel, attend meetings, review documents,
prepare for and attend depositions, hearings or trials without the need for
subpoenas, provide any documents in the Executive’s possession that relate to
the proceeding and provide assistance in obtaining or finding such documents.
For any such assistance the Company agrees to provide the Executive with
reasonable reimbursement for expenses. The Executive further recognizes a duty
and obligation to preserve all attorney-client confidences learned within the
Executive’s employment with the Company and acknowledges that the Company will
not waive its attorney-client privilege with respect to such confidences.
13.If the Executive or Company contends that the provisions of this Agreement
are not being complied with, written notice of alleged non-compliance shall be
given to the other party within twenty (20) calendar days of knowledge of the
alleged non-compliance. Such notice must be either hand delivered or received by
mail on or before said 20th day. The party receiving such notice shall have ten
(10) business days from receipt of such written notice to resolve the alleged
non-compliance through mutual efforts at conciliation. The parties may mutually
agree in writing upon additional time to endeavor to resolve the alleged
non-compliance. In the event that conciliation fails within the time set forth
above, with the exception of a claim for injunctive relief, the parties agree to
the submission of the dispute(s) to a mutually agreeable arbitrator whose award
shall be accepted as





--------------------------------------------------------------------------------





final and binding upon the parties. If the parties are unable to agree upon an
arbitrator, one shall be selected pursuant to American Arbitration Association’s
Employment Arbitration Rules then in effect. The arbitration shall be held in
Columbus, Ohio and the parties shall treat the arbitration proceedings as
completely confidential. Except as otherwise agreed, the dispute(s) must be
presented, upon the request of either party, to the arbitrator within twenty
(20) calendar days from the date of the failure of conciliation, as set forth
above, and the arbitrator must issue a decision within twenty (20) calendar days
thereafter. Prior to making any request for arbitration, the party requesting
arbitration shall certify to the other in writing that the request is well
founded both in law and in fact. In the event of arbitration instituted under
this Agreement, the parties shall be equally responsible for payment of the
arbitrator’s fees. In any arbitration instituted under this Agreement, the
arbitrator shall have the authority to award any and all other appropriate
damages. This Agreement to arbitrate may be compelled under the Ohio or Federal
Arbitration Act.
The interpretation and enforcement of this Agreement shall be governed by the
internal laws and judicial decisions of the State of Ohio, without regard to any
principles of conflicts of laws.
14.The Executive has twenty-one (21) days from date of receipt to sign this
Agreement. The Executive understands and is advised to discuss any concerns with
an attorney before executing this Agreement. After signing this Agreement, the
Executive has seven (7) days to revoke the Agreement. The parties agree that the
Executive must clearly communicate any decision to revoke to Shelley Milano or
her successor within the seven-day period.
15.This Agreement may not be changed orally and contains the entire agreement of
the parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral or written, between the Executive and the
Company except for Section 11 of the Employment Agreement previously
incorporated by reference. If any term or provision of this Agreement or the
application thereof to any person, entity or circumstance shall be invalid or
unenforceable, the remainder of this Agreement shall be unaffected thereby and
each remaining term or provision of this Agreement shall be valid and be
enforced to the fullest extent permitted by law.
WHEREFORE, the parties hereto have read all of the foregoing, understand the
same, have had an opportunity to review it with legal counsel, if any, and agree
to all of the provisions contained herein.


For Company:
 
 
Given to the Executive on:
By:
/s/ SHELLEY MILANO
 
Date:
5/18/20
 
Shelley Milano
 
 
 
Its:
Chief Human Resources Officer
 
 
 
 
 
 
 
 
Date:
5/18/20
 
 
 
 
 
 
 
 
VOLUNTARILY AND KNOWINGLY
 
 
 
AGREED AND ACCEPTED AS
 
 
 
SPECIFIED ABOVE:
 
 
 
 
 
 
 
/s/ CHARLES MCGUIGAN
 
 
 
Charles McGuigan
 
 
 
Date:
5/19/20
 
 
 






